DETAILED ACTION
Claims 1-4 and 6-16 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi et al. (US PG Pub No. US 2014/0006830 A1) in view of Rahman et al. (US .
Kamhi was disclosed in IDS dated 09/10/2018.

Regarding claim 1, Kamhi teaches a power distribution system comprising: 
a power providing unit for providing power ([0003]), 
one or more electrical loads ([0012]), 
sensors for sensing an event (Fig 6), 
an assignment providing unit for providing assignments assigning at least one sensor to a dominant class, thereby defining at least one dominant sensor, and assigning at least one other sensor to a non-dominant class, thereby defining at least one non-dominant sensor ([0010]), 
wherein the power distribution system is adapted such that in the system low power mode the at least one dominant sensor consumes the provided power and the at least one non-dominant sensor does not consume the provided power and that the power distribution system switches from the system low power mode to the system high power mode, if the at least one dominant sensor has sensed an event ([0012-13]; [0016-17]);
wherein when the power distribution system is in the system low power mode power from the power providing unit to the at least one non-dominant sensor is switched off ([0012-13], wherein the touch sensor is deactivated, wherein deactivation allows for reduced power consumption, e.g. power is not provided).
Kamhi does not explicitly teach the power distribution system is operable in a system low power mode, in which the power distribution system powers less than all of the one or more electrical loads, and a system high power mode, in which the power distribution system powers all or at least more than the electrical loads powered in the low power mode, wherein when the power distribution system is in the system high power mode power from the power providing unit to the at least one dominant sensor and the at least one non-dominant sensor are both switched on.
While Kamhi teaches powering less or more electrical loads by adjusting the activation and deactivation of particular sensors [0003] and [0012], it is old and well known in the art to define low and high power modes of operation to adjust the distribution of power to various loads. For example, Rahman teaches varying the number of sensors that are used during sleep or active modes of operation ([0081]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to define a low and high power mode to adjust the operation of various sensor loads. 
Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex 
 Kamhi and Rahman do not explicitly teach switching off power to a connection point of the power providing unit to which a non-dominant for sensor is connected. includes at least one of receiving information from the sensor but not using it, blocking and/or breaking communication with the sensor, and/or cutting power to the sensor ([0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch off power to a connection point of the power providing unit to which a non-dominant for sensor is connected. One would be motivated by the desire to try various methods for deactivating a sensor as described by Riley. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 2, Kamhi teaches, wherein the sensors include a presence sensor and/or a temperature sensor and/or a light sensor and/or humidity sensor and/or a gas sensor ([0012]; [0002]). 

Regarding claim 3, Kamhi teaches wherein the power distribution system further comprises electrical loads being adapted to consume the power provided by the power providing unit, wherein the electrical loads include a light source and/or an air conditioning device ([0002] wherein it is inherent that a screen utilizes power for powering a backlight). 

Regarding claim 4, Kamhi teaches wherein the power distribution system further comprises electrical loads being adapted to consume the power provided by the power providing unit, wherein at least one sensor is integrated with at least one electrical load ([0002]). 

Regarding claim 6, Kamhi teaches wherein the power distribution system is further operable in a learning mode in which the sensors are powered for sensing an event and in which a learning process is performed for assigning a sensor to the dominant class, wherein the assignment providing unit is adapted to assign a sensor, which firstly senses an event after the learning process has been started, to the dominant class ([0011]). 

Regarding claim 7, Kamhi teaches wherein the assignment providing unit is further adapted to assign at least one further sensor to the dominant class, if the at least one further sensor has sensed an event within a predetermined time interval starting from the time of the first sensing of the event after the learning process has been started, in order to assign several sensors to the dominant class ([0011-12]).

Regarding claim 8, Kamhi teaches wherein the power distribution system is adapted to perform the learning process several times, in order to assign different sensors to the dominant class ([0011]). 

Regarding claim 9, Kamhi teaches a power providing unit for providing power to sensors of a power distribution system as defined in claim 1, wherein the power providing unit is adapted to be used by the power distribution system (Abstract; [0010]). 

Regarding claim 10, Kamhi teaches an assignment providing unit for providing assignments assigning at least one sensor of the power distribution system as defined in claim 1 to a dominant class, thereby defining at least one dominant sensor, and assigning at least one other sensor of the power distribution system to a non-dominant class, thereby defining at least one non-dominant sensor, wherein the assignment providing unit is adapted to be used by the power distribution system ([0010-11]). 

Regarding claim 11, Kamhi teaches an overall system comprising several power distribution systems as defined in claim 1, wherein the sensors of different power distribution systems of the overall system are arranged in different spatial regions ([0001-3]). 

Regarding claim 12, Kamhi teaches a power distribution method for distributing power within a power distribution system as defined in claim 1, wherein the power distribution method comprises: consuming, in the system low power mode, power by the at least one dominant sensor and not by the at least one non-dominant sensor, switching the power distribution system from the system low power mode to the system high power mode, if the at least one dominant sensor has sensed an event ([0012-13]; [0016-17]). 

Regarding claim 13, Kamhi teaches an assigning method for assigning a sensor of a power distribution system as defined in claim 1 to a dominant class, wherein the assigning method comprises: operating the power distribution system in a learning 

Regarding claim 14, Kamhi teaches a computer program for distributing power within a power distribution method as defined in claim 13, the computer program comprising program code means for causing the power distribution system to carry out the steps of the power distribution method , when the computer program is run on a computer controlling the power distribution system ([0010-13]; [0016-17]).

Regarding claim 15, Kamhi teaches a computer program for assigning a sensor of a power distribution method as defined in claim 13 to a dominant class, the computer program comprising program code means for causing the power distribution system to carry out the steps of the assigning method, when the computer program is run on a computer controlling the power distribution system ([0010-13]; [0016-17]).

Regarding claim 16, Kamhi teaches the assignment providing unit assigns at least one sensor to a dominant class based on the spatial location of the at least one sensor ([0012] wherein the proximity sensor is primarily activated for detecting presence of a hand (i.e. spatial awareness)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/Eric C Wai/            Primary Examiner, Art Unit 2195